                                                                                                                         Case 2:16-cv-00422-JCM-PAL Document 94 Filed 02/25/19 Page 1 of 2



                                                                                                                     1   ROGER P. CROTEAU, ESQ.
                                                                                                                         Nevada Bar No. 4958
                                                                                                                     2   TIMOTHY E. RHODA, ESQ.
                                                                                                                         Nevada Bar No. 7878
                                                                                                                     3   ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                                                                                         9120 West Post Road, Suite 100
                                                                                                                     4   Las Vegas, Nevada 89148
                                                                                                                         (702) 254-7775
                                                                                                                     5   (702) 228-7719 (facsimile)
                                                                                                                         croteaulaw@croteaulaw.com
                                                                                                                     6   Attorney for Defendant
                                                                                                                         THUNDER PROPERTIES, INC.
                                                                                                                     7
                                                                                                                     8
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9                                UNITED STATES DISTRICT COURT
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                    10                                       DISTRICT OF NEVADA
                                                                                                                    11                                                  ***
                                                                                                                    12   BANK OF AMERICA, N.A.,                 )
                                                                                                                                                                )
                                                                                                                    13                               Plaintiff, )
                                                                                                                                                                )              Case No. 2:16-cv-00422-JCM-PAL
                                                                                                                    14   vs.                                    )
                                                                                                                                                                )
                                                                                                                    15   THE VILLAS AT SKY VISTA                )
                                                                                                                         HOMEOWNERS ASSOCIATION; THUNDER )
                                                                                                                    16   PROPERTIES, INC.; HAMPTON &            )
                                                                                                                         HAMPTON COLLECTIONS, LLC,              )
                                                                                                                    17                                          )
                                                                                                                                                   Defendants. )
                                                                                                                    18                                          )
                                                                                                                    19           STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
                                                                                                                                MOTION TO RECONSIDER ORDER DENYING SUMMARY JUDGMENT
                                                                                                                    20                              (Second Request)
                                                                                                                    21
                                                                                                                    22          COMES NOW Plaintiff, BANK OF AMERICA, N.A. (“BANA”), and Defendants,
                                                                                                                    23   THUNDER PROPERTIES, INC. (“Thunder”), by and through their undersigned counsel, and
                                                                                                                    24   hereby stipulate and agree as follows:
                                                                                                                    25          1.      On February 4, 2019, BANA filed and served its Motion to Reconsider Order
                                                                                                                    26                  Denying Summary Judgment [ECF No. 88] (“Motion”).
                                                                                                                    27          2.      On February 19, 2019, the Parties stipulated to extend the deadlines to respond to
                                                                                                                    28                  the Motion (“Stipulation”). This Stipulation was approved on February 22, 2019.
                                                                                                                                                                    Page 1 of 2                                 9928 Lone Wolf
                                                                                                                         Case 2:16-cv-00422-JCM-PAL Document 94 Filed 02/25/19 Page 2 of 2



                                                                                                                     1         3.     Pursuant to the Stipulation, an opposition to the Motion is presently due from

                                                                                                                     2                Thunder on or before February 25, 2019.

                                                                                                                     3         4.     As a result of numerous other pending work and personal obligations, Thunder’s

                                                                                                                     4                counsel has requested an extension of time in which to file its Opposition to the

                                                                                                                     5                Motion.

                                                                                                                     6         5.     Thunder shall be granted an extension of time in which to file its Opposition to

                                                                                                                     7                the Motion until March 4, 2019.

                                                                                                                     8         6.     BANA shall be granted an extension of time in which to file any reply, up to and
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                                      including March 14, 2019.
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                    10         7.     This Stipulation is made in good faith and not for purpose of delay.

                                                                                                                    11         Dated this       25h       day of February, 2019.

                                                                                                                    12   ROGER P. CROTEAU &
                                                                                                                          ASSOCIATES, LTD.                                AKERMAN, LLP
                                                                                                                    13
                                                                                                                    14
                                                                                                                          /s/ Timothy Rhoda                               /s/ Jamie Combs
                                                                                                                    15   TIMOTHY E. RHODA, ESQ.                           Ariel E. Stern, Esq.
                                                                                                                         Nevada Bar No. 7878                              Nevada Bar No. 8276
                                                                                                                    16   9120 West Post Road, Suite 100                   Jamie K. Combs, Esq.
                                                                                                                         Las Vegas, Nevada 89148                          Nevada Bar No. 13088
                                                                                                                    17   (702) 254-7775                                   1635 Village Center Circle, Suite 200
                                                                                                                         croteaulaw@croteaulaw.com                        Las Vegas, Nevada 89134
                                                                                                                    18   Attorney for Plaintiff                           Attorney for Plaintiff
                                                                                                                         Thunder Properties, Inc.                         Bank of America, N.A.
                                                                                                                    19
                                                                                                                    20
                                                                                                                    21
                                                                                                                                                                    IT IS SO ORDERED.
                                                                                                                    22
                                                                                                                    23                                              By:
                                                                                                                                                                   UNITEDJudge,
                                                                                                                                                                          STATES DISTRICT
                                                                                                                                                                                U.S.       JUDGE
                                                                                                                                                                                     District Court
                                                                                                                    24
                                                                                                                    25                                                           February 26, 2019
                                                                                                                                                                    Dated:
                                                                                                                    26
                                                                                                                    27
                                                                                                                    28
                                                                                                                                                                  Page 2 of 2                                     9928 Lone Wolf
